

114 SRES 469 RS: Commemorating the 100th anniversary of the 1916 Easter Rising, a seminal moment in the journey of Ireland to independence.
U.S. Senate
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 476114th CONGRESS2d SessionS. RES. 469IN THE SENATE OF THE UNITED STATESMay 18, 2016Mr. Leahy (for himself, Mr. McConnell, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 19, 2016Reported by Mr. Corker, without amendmentRESOLUTIONCommemorating the 100th anniversary of the 1916 Easter Rising, a seminal moment in the journey of
			 Ireland to independence.
	
 Whereas the 100th anniversary of the 1916 Easter Rising has a particular resonance in the United States;
 Whereas since the founding of the United States, Irish people and the millions of United States citizens of Irish descent have helped to shape the history of the United States;
 Whereas, in the words of President John F. Kennedy, No people ever believed more deeply in the cause of Irish freedom than the people of the United States.;
 Whereas 5 of the 7 signatories of the 1916 Proclamation of Independence spent periods of time in the United States that significantly influenced the thinking and actions of those signatories;
 Whereas the United States is the only foreign country specifically mentioned in the 1916 Proclamation of Independence;
 Whereas the contemporary ties between the United States and Ireland are of extraordinary depth and breadth;
 Whereas continued United States engagement in the Northern Ireland peace process is vital to safeguarding the gains made since the Good Friday Agreement;
 Whereas the 100th anniversary of the 1916 Easter Rising offers an opportunity for remembrance, reconciliation, and reimagining of the future;
 Whereas, on May 17 and 18, 2016, the Taoiseach, the Prime Minister of Ireland, will visit Washington, DC, for events commemorating the 100th anniversary of the 1916 Easter Rising; and
 Whereas more than 200 other commemorative events will take place across the United States to mark the 100th anniversary of the 1916 Easter Rising: Now, therefore, be it
	
 That the Senate— (1)recalls the special ties between Ireland and the United States, continually sustained and strengthened throughout the intertwined history of both countries;
 (2)welcomes the program of commemorations in the United States marking the 100th anniversary of the 1916 Easter Rising of Ireland, including the events taking place in Washington, DC; and
 (3)recognizes the importance of nurturing and renewing the unique relationship between the United States and Ireland, and the people of the United States and Ireland, into the future.May 19, 2016Reported without amendment